  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 1 of 14 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                     )
                                                    )
                              Plaintiff,            )
                                                    )      CIVIL ACTION
vs.                                                 )
                                                    )      FILE No.
ROBERT AND MICHELLE SHEINBEIN,                      )
TRUSTEES OF THE JACK ARIAN AND                      )
SYLVIA ARIAN INTER VIVOS TRUST,                     )
                                                    )
                              Defendant.            )

                                            COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES

OF THE JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).            In support thereof, Plaintiff

respectfully shows this Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA

ARIAN INTER VIVOS TRUST, failure to remove physical barriers to access and violations of

Title III of the ADA.




                                                1
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 2 of 14 PageID #: 2




                                             PARTIES

        2.       Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.       Plaintiff is disabled as defined by the ADA.

        4.       Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendants, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST (hereinafter “ROBERT AND

MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN INER

VIVOS TRUST”) is a domestic trust that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, may be properly served with



                                                  2
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 3 of 14 PageID #: 3




process via its Owners, to wit: 1840 Century Park E., Suite 1900, Los Angeles, CA 90067-

2121.

                                 FACTUAL ALLEGATIONS

        9.      On or about January 16, 2021, Plaintiff was a customer at “The 407 Club,” a

business located at 1856 Justin Road, Highland Villages, TX 75077, referenced herein as “The

407 Club”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.     Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, is the owner or co-owner of the

real property and improvements that The 407 Club is situated upon and that is the subject of this

action, referenced herein as the “Property.”

        11.     Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, as property owner, is

responsible for complying with the ADA for both the exterior portions and interior portions of

the Property.    Even if there is a lease between Defendant, ROBERT AND MICHELLE

SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN INTER VIVOS

TRUST, and a tenant allocating responsibilities for ADA compliance within the unit the tenant

operates, that lease is only between the property owner and the tenant and does not abrogate the

Defendant’s requirement to comply with the ADA for the entire Property it owns, including the

interior portions of the Property which are public accommodations. See 28 CFR § 36.201(b).

        12.     Plaintiff’s access to The 407 Club and the Property, located at 1856 Justin Road,

Highland Villages, TX 75077, Denton County Property Appraiser’s property identification

number 107201 (“the Property”), and/or full and equal enjoyment of the goods, services, foods,

drinks, facilities, privileges, advantages and/or accommodations offered therein were denied



                                                3
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 4 of 14 PageID #: 4




and/or limited because of his disabilities, and he will be denied and/or limited in the future unless

and until Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 17 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered barriers to access at the Property, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is


                                                  4
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 5 of 14 PageID #: 5




               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).




                                                 5
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 6 of 14 PageID #: 6




       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully



                                                6
  Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 7 of 14 PageID #: 7




do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

       28.     Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, has discriminated against

Plaintiff (and others with disabilities) by denying his access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of the Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       29.     Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendant, ROBERT AND

MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN INTER

VIVOS TRUST, is compelled to remove all physical barriers that exist at the Property, including

those specifically set forth herein, and make the Property accessible to and usable by Plaintiff

and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:




                                                7
 Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 8 of 14 PageID #: 8




ACCESSIBLE ELEMENTS:

     (i)     In front of Unit 1862, there is one accessible parking space that does not have a

             marked access aisle in violation of Section 502.3.3 of the 2010 ADAAG

             standards. This violation would make it dangerous and difficult for Plaintiff to

             access the accessible entrances of the Property.

     (ii)    In front of Unit 1862, the Property has an accessible ramp leading from the

             accessible parking space to the accessible entrances with a slope exceeding 1:12

             in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

             make it dangerous and difficult for Plaintiff to access the units of the Property.

     (iii)   In front of Unit 1862, due to the fact the accessible parking space lacks an access

             aisle and the only means of access is a ramp embedded into a raised curb, when a

             vehicle parks in the accessible parking space there is insufficient space for an

             individual to exit and enter their vehicle due to the raised curb and no access aisle,

             as a result, the Property lacks an accessible route from this accessible parking

             space to the accessible entrances when a vehicle is parked in the space, in

             violation of Section 208.3.1 of the 2010 ADAAG standards. This violation would

             make it difficult for Plaintiff to access the units of the Property.

     (iv)    Across the vehicular way from Unit 1830A, one accessible parking space the

             associated access aisle have a cross-slope in excess of 1:48 in violation of Section

             502.4 of the 2010 ADAAG standards and are not level. This violation would

             make it dangerous and difficult for Plaintiff to exit and enter their vehicle while

             parked at the Property.




                                                8
Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 9 of 14 PageID #: 9




    (v)      Across the vehicular way from Unit 1830A, the bottom edge of the signs

             identifying the two accessible parking spaces are at a height below 60 inches from

             the floor in violation of Section 502.6 of the 2010 ADAAG standards. This

             violation would make it difficult for Plaintiff to locate an accessible parking

             space.

    (vi)     Across the vehicular way from Unit 1830A, the accessible parking spaces are not

             located on the shortest distance to the accessible route leading to the accessible

             entrances in violation of Section 208.3.1 of the 2010 ADAAG Standards as these

             accessible parking spaces are located across the vehicular way and there is no

             adjacent ramp leading to the accessible entrances of the Property. This violation

             would make it difficult for Plaintiff to access the units of the Property.

    (vii)    In front of Unit 1830C, the Property has an accessible ramp leading from the

             accessible parking space to the accessible entrances with a slope exceeding 1:12

             in violation of Section 405.2 of the 2010 ADAAG standards. This violation would

             make it dangerous and difficult for Plaintiff to access the units of the Property.

    (viii)   In front of Unit 1830C, the ground surfaces at the base of the accessible ramp

             have vertical rises in excess of ¼ (one quarter) inch in height, are not stable or slip

             resistant, have broken or unstable surfaces or otherwise fail to comply with

             Sections 302, 303 and 405.4 of the 2010 ADAAG standards. This violation would

             make it dangerous and difficult for Plaintiff to access the units of the Property.

    (ix)     Adjacent to Units 1812 and 1814, the walking surfaces of the accessible route

             have a slope in excess of 1:20 in violation of Section 403.3 of the 2010 ADAAG

             standards. As the accessible route is in excess of 1:20, it is considered an



                                               9
Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 10 of 14 PageID #: 10




              accessible ramp, moreover, it has a total rise greater than six (6) inches, yet does

              not have handrails in compliance with Section 505 of the 2010 ADAAG

              standards, this is a violation of Section 405.8 of the 2010 ADAAG Standards.

              This violation would make it difficult for Plaintiff to access the units of the

              Property.

     (x)      Near Unit 1800, there is one accessible parking space that does not have a marked

              access aisle in violation of Section 502.3.3 of the 2010 ADAAG standards. This

              violation would make it dangerous and difficult for Plaintiff to access the

              accessible entrances of the Property.

     (xi)     Near Unit 1800, there is a vertical rise at the base of the accessible ramp that is in

              excess of a ¼ of an inch, in violation of Sections 303.2 and 405.4 of the 2010

              ADAAG standards. This violation would make it dangerous and difficult for

              Plaintiff to access public features of the Property.

     (xii)    Near Unit 1800, the Property has an accessible ramp leading from the accessible

              parking space to the accessible entrances with a slope exceeding 1:12 in violation

              of Section 405.2 of the 2010 ADAAG standards. This violation would make it

              dangerous and difficult for Plaintiff to access the units of the Property.

     (xiii)   In front of Unit 1800, due to the fact the accessible parking space lacks an access

              aisle and the only means of access is a ramp embedded into a raised curb, when a

              vehicle parks in the accessible parking space there is insufficient space for an

              individual to exit and enter their vehicle due to the raised curb and no access aisle,

              as a result, the Property lacks an accessible route from this accessible parking

              space to the accessible entrances when a vehicle is parked in the space, in



                                                10
Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 11 of 14 PageID #: 11




               violation of Section 208.3.1 of the 2010 ADAAG standards. This violation would

               make it difficult for Plaintiff to access the units of the Property.

       (xiv)   The Property lacks an accessible route from the sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation would make it difficult for Plaintiff to access the units of the Property.

       (xv)    Adjacent to Unit 1800, there is a vertical rise of about an inch along the accessible

               route in violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards.

               This violation would make it dangerous and difficult for Plaintiff to access public

               features of the Property.

       (xvi)   The Property has an insufficient number of accessible parking spaces in violation

               of section 208.2 of the 2010 ADAAG Standards. The Property has a total of 180

               parking spaces, requiring at least six (6) accessible parking spaces, but it only has

               five accessible parking spaces.

       (xvii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       31.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       32.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       33.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       34.     All of the violations alleged herein are readily achievable to modify to bring the



                                                 11
 Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 12 of 14 PageID #: 12




Property into compliance with the ADA.

        35.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        36.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, ROBERT

AND MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN

INTER VIVOS TRUST, has the financial resources to make the necessary modifications since

the Property is valued at $4,925,914.00 according to the Property Appraiser website.

        37.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        38.      Upon information and good faith belief, the Property have been altered since

2010.

        39.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        40.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA

ARIAN INTER VIVOS TRUST, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.



                                                12
Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 13 of 14 PageID #: 13




       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE JACK

ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, ROBERT AND MICHELLE SHEINBEIN, TRUSTEES OF THE

JACK ARIAN AND SYLVIA ARIAN INTER VIVOS TRUST, pursuant to 42 U.S.C. §§ 12188

and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, ROBERT

AND MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN

INTER VIVOS TRUST, to modify the Property to the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, ROBERT AND MICHELLE SHEINBEIN,

              TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN INTER VIVOS

              TRUST, in violation of the ADA and ADAAG;

       (b)    That the Court issue a permanent injunction enjoining Defendant ROBERT AND

              MICHELLE SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA

              ARIAN INTER VIVOS TRUST, from continuing their discriminatory practices;

       (c)    That the Court issue an Order requiring Defendant, ROBERT AND MICHELLE

              SHEINBEIN, TRUSTEES OF THE JACK ARIAN AND SYLVIA ARIAN

              INTER VIVOS TRUST, to (i) remove the physical barriers to access and (ii) alter

              the subject Property to make it readily accessible to and useable by individuals



                                                13
Case 4:21-cv-00098-ALM Document 1 Filed 02/02/21 Page 14 of 14 PageID #: 14




           with disabilities to the extent required by the ADA;

     (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

           and costs; and

     (e)   That the Court grant such further relief as deemed just and equitable in light of the

           circumstances.

                                         Dated: February 2, 2021.

                                         Respectfully submitted,

                                         Law Offices of
                                         THE SCHAPIRO LAW GROUP, P.L.

                                         /s/ Douglas S. Schapiro
                                         Douglas S. Schapiro, Esq.
                                         State Bar No. 54538FL
                                         The Schapiro Law Group, P.L.
                                         7301-A W. Palmetto Park Rd., #100A
                                         Boca Raton, FL 33433
                                         Tel: (561) 807-7388
                                         Email: schapiro@schapirolawgroup.com


                                         ATTORNEYS FOR PLAINTIFF
                                         ANTHONY CAIRNS




                                            14
